            Case 3:17-cv-05806-RJB Document 313 Filed 10/04/19 Page 1 of 5




 1                                                                 The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7
 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
10      STATE OF WASHINGTON,                               CIVIL ACTION NO. 3:17-cv-05806-RJB
11                             Plaintiff,
                                                           DECLARATION OF LEZLIE A.
12                  v.                                     PERRIN IN SUPPORT OF STATE
                                                           OF WASHINGTON'S RESPONSE
13     THE GEO GROUP, INC.,                                TO THE COURT'S PROPOSED
                                                           ORDER GRANTING SUMMARY
14                             Defendant.                  JUDGMENT OF DISMISSAL (ECF NO.
                                                           306)
15

16
17           Under penalty of perjury under the laws of the United States of America, I, Lezlie A.

18   Perrin, certify that the below is true and correct:

19           1.      My name is Lezlie A. Perrin. I am over the age of 18 and competent to testify in

20   this matter.

21           2.     I am the Senior Program Manager of DOSH Appeals, Audit, Discrimination, and

22   Internal Training for the Washington Depaiiment of Labor & Industries. I have served in this

23   position since 2010. My job duties include ensuring the resolution of all contested cases for

24   DOSH.

25           3.     The Department of Labor & Industries' Division of Occupational Safety &

26   Health (DOSH) regulates all companies doing business in Washington State. Companies doing

      DECLARATION OF LEZLIE A. PERRIN IN                                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON'S                                       800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT'S PROPOSED                                         Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                               (206) 464-7744
      OF DISMISSAL
Case 3:17-cv-05806-RJB Document 313 Filed 10/04/19 Page 2 of 5
Case 3:17-cv-05806-RJB Document 313 Filed 10/04/19 Page 3 of 5
Case 3:17-cv-05806-RJB Document 313 Filed 10/04/19 Page 4 of 5
            Case 3:17-cv-05806-RJB Document 313 Filed 10/04/19 Page 5 of 5




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

5    system.

6

7    Dated this 4th day of October 2019 in Seattle, Washington.

8
                                                 s/ Caitilin Hall
9                                                CAITILIN HALL
                                                 Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF LEZLIE A. PERRIN IN
                                                                               Civil Rights Division
       SUPPORT OF STATE OF WASHINGTON’S                                    800 Fifth Avenue, Suite 2000
       RESPONSE TO THE COURT’S PROPOSED                                      Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       ORDER GRANTING SUMMARY JUDGMENT
       OF DISMISSAL
